DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 10/8/18, the following is a non-final first office action.  Claims 1-20 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of “Mental Processes”. The claimed invention is a method that allows for access, update and communication of electronic nutrient application records, which is a concept performed in the human mind (including and observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of the Mental Processes grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of access, update and communication of electronic nutrient application records. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of access, update and communication of electronic nutrient application records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO (JP 2014050401 A) and further in view of ZHAO et al (CN 102455282 A)
As per claim 1, HATANO discloses:
calculating, by a processor, an average NDVI* map for a crop across multiple prior crop- growing seasons for discrete pixels of the agricultural field, (Description 1. Regression characteristic value averaging method (Figure 3).  As shown in FIG. 3, the regression characteristic value averaging method performs “regression” analysis on the measurement result of cumulative consumption (0301a, 0301b) and then “averages” predetermined values based on the regression function (0303a, 0303b). 
);   1-2. Regression characteristic value averaging method using average information (Figure 3 (b))First, regression analysis of a [cumulative consumption (y .sub.i ) −elapsed time (x)] plot is performed for each nutrient source i (0301b). Next, a characteristic value (α .sub.i ) is obtained based on the obtained regression function (0302b), and the characteristic value (α .sub.i ) is averaged over all nutrient sources to obtain an average characteristic value (A) (0303b). Next, the average information amount (E) of the characteristic value (α .sub.i ) calculated for each nutrient source in step 0302b is calculated (0304b). That is, the bias of the cumulative consumption for each nutrient source is obtained using the concept of average information amount. Note that either step 0303b or step 0304b may be performed first. A method for calculating the average information amount (E) will be described later. Next, the average characteristic value (A) calculated in step 0303b is multiplied by the average information amount (E) (0305b). Here, the value of the average information amount (E) is smaller as the bias of the accumulated consumption with respect to the nutrient source is larger, and the value of the average information amount (E) is larger as the bias is smaller; ALSO SEE:  3-2. This will be described with reference to FIGS. 6 (a) and 6 (b). First, an integrated value (s .sub.i ) from time 0 to a fixed time (T) is calculated for the [cumulative consumption (y .sub.i ) −elapsed time (x)] plot of each nutrient source (0601a). Next, the integrated value (s .sub.i ) is divided by the elapsed time (T) (0602a), and the divided value (m .sub.i ) is averaged over all nutrient sources (0603a). Then, the average value (M) is converted in a form that can be compared with the reference soil or other measured soil, or the average value (M) is used as it is to determine the crop growth frequency, and the crop of the measured soil It is set as the measurement result of the breeding frequency (0604a). In addition, when the accumulated consumption is measured at equal time intervals, the method returns to a linear function [y = b (b is a constant)] in the above “1-1. Normal regression characteristic value averaging method”. It is logically equivalent to the method to do.). 
identifying, by the processor, a target yield for the crop in the agricultural field for an upcoming crop-growing season, (Abstract...SOLUTION: To provide a method for diagnosing soil by a biological method utilizing microorganisms living in the soil of a diagnostic target, the method measuring a soil degree for growing crops, comprising: (b) a sample preparing step for preparing a suspension of soil to be measured as a microbial sample; (c) a dropping step for dropping the suspension of the prepared microbial sample onto a plurality of nutrients at least parts of which have different consumption rates depending on the microbial species; and (d) an observation step for observing the accumulated consumption amount of each nutrient by the microorganisms after the dropping; );

calculating a provisional average nutrient application rate of a nutrient based on a replacement amount of the nutrient consumed at harvest for the crop and the target yield for the crop in the agricultural field, (Description
#Include library to calculate average @tdArr = [] #Temporary array used to read data before storing in 2D array #Repeat, store in temporary array #Before using this object, you must pre-process to move from a temporary array to a two-dimensional array. #Repeat for temporary array elements);

determining an average nutrient credit of the crop in the agricultural field for a prior crop growing season of the multiple prior crop-growing seasons, (Description: Next, the characteristic value (α .sub.i ) calculated for each nutrient source is averaged for all n nutrient sources to obtain an average characteristic value (A) (0303a). That is, one average characteristic value (A) is obtained in one soil to be measured by the treatment. Furthermore, the said average characteristic value (A) is used for conversion into the crop growth frequency of a to-be-measured soil (0304a).);

calculating a final average nutrient application rate of the nutrient for the target yield for the crop in the agricultural field based on the average nutrient credit and the provisional average nutrient application rate, (Description, And, as described above, the average characteristic value A is a cumulative consumption estimated value based on a regression function, a consumption speed estimated value, a cumulative consumption estimated value time average, etc. at a specific time across all nutrient sources. The average is applicable; ALSO SEE 3-2. This will be described with reference to FIGS. 6 (a) and 6 (b). First, an integrated value (s .sub.i ) from time 0 to a fixed time (T) is calculated for the [cumulative consumption (y .sub.i ) −elapsed time (x)] plot of each nutrient source (0601a). Next, the integrated value (s .sub.i ) is divided by the elapsed time (T) (0602a), and the divided value (m .sub.i ) is averaged over all nutrient sources (0603a). Then, the average value (M) is converted in a form that can be compared with the reference soil or other measured soil, or the average value (M) is used as it is to determine the crop growth frequency, and the crop of the measured soil It is set as the measurement result of the breeding frequency (0604a). In addition, when the accumulated consumption is measured at equal time intervals, the method returns to a linear function [y = b (b is a constant)] in the above “1-1. Normal regression characteristic value averaging method”. It is logically equivalent to the method to do.));

prescribing spatially-variable nutrient application rates of the nutrient across the agricultural field based on the linear slope to the NDVI* map for each of the discrete pixels, (Description: A plurality of nutrient sources having different consumption rates refers to nutrient sources having different consumption rates depending on microbial species. For example, you may make it exclude the nutrient source in which the difference in the assimilation property is not seen in very many microorganisms. Here, in the observation step (0203) to be described later, in order to facilitate observation of the accumulated consumption, a reagent indicating that the nutrient source is consumed may be filled in each well together with the nutrient source).

HATANO  does not specifically disclose computing a linear slope for a spatially-variable nutrient application guide based on the final average nutrient application rate and a median NDVI* value of the average NDVI* map.

However, ZHAO et al (CN 102455282 A) discloses in Description [0040] Because the NDVI and surface temperature T there is a significant negative correlation between surface temperature and the NDVI feature space is composed of a group of linear (as shown in FIG. 2, LST in the figure represents a surface temperature), a linear slope can directly reflect soil moisture status, indicates soil moisture contour, namely, validity of the soil water in the line is equal.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ZHAO et al in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As pe clam 9, HATANO  does not disclose the following however, ZHAO et al (CN 102455282 A)  discloses:
computing comprising dividing the final average nutrient application rate by the median NDVI* value of the average NDVI* map.( ZHAO et al (CN 102455282 A)  [0038] S4, visible light output using farmland ecological process model under the different soil moisture conditions according to step S2 in the vegetation temperature, surface temperature, and step S3 using vegetation in the radiation transmission model output and near infrared wave band reflection spectrum, also in the step of formula (1) to calculate TVDI, obtain the second TVDI feature space, wherein using visible light and near infrared wave band reflection spectrum calculated NDVI. slope divided by the interval and the second TVDI feature space (in this embodiment is composed of ground temperature and NDVI characteristic space, also can be vegetation temperature with the NDVI feature space) and so on.
[0043] S6. the quantitative relationship equation (3) used in the step using remote sensing data to calculate first TVDI feature space to obtain space continuous coverage of soil water content distribution result. specific method is: first TVDI feature space obtained in the step of carrying out uniformly-spaced slope obtained by dividing, in the substitution step S5 Y = m + n * (T/ NDVI;) to obtain the soil water content Y).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ZHAO et al in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.

Claim(s) 2-4, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO (JP 2014050401 A) and further in view of ZHAO et al (CN 102455282 A) and further in view of Blackmer (US 6505146 B1).

As per claim 2, HATANO  does not disclose the following however, Blackmer (US 6505146 B1) discloses:
identifying with a global positioning system a position of farm equipment at the agricultural field, the farm equipment being configured to apply the nutrient to the agricultural field;, (Blackmer (US 6505146 B1)  (6) A fairly recent development in farming efficiency is precision or site-specific farming. Precision farming uses information and control technology, such as the global positioning system (GPS), for acquiring information for pest eradication, fertilization, planting, and harvesting. Precision farming allows feedback and control on a small scale, with farmers able to determine trouble spots of small sizes and in scattered locations. Farmers gain the ability to treat small regions of a field differently and as needed, and not as one completely uniform tract of land.)’

determining a rate of the nutrient to be applied to the agricultural field by the farm equipment based on an association of the position of the farm equipment with a corresponding pixel of the average NDVI* map, ((79) In one embodiment of the invention, crop performance is analyzed relative to one or more environmental condition variables. Frequently such factors will include measurements of soil conditions, such as nutrient content, soil compaction, and soil moisture. Alternatively, the factors will be farmer inputs, including application of soil amendments or plant nutrient factors. Another environmental factor that one may analyze in relation to crop performance with the invention is the degree of disease or pest infestation. By comparing the relative rates of pest or disease infestation alone, or in relation crop performance, the degree of resistance to pest or disease infestation of a particular variety may be determined. Some diseases for which one may wish to analyze resistance to in accordance with the invention include, but are not limited to, those given in Tables 2-5, below.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blackmer in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, HATANO  does not disclose the following however, Blackmer (US 6505146 B1) discloses:
further comprising communicating the nutrient application guide to a farming implement or a user device, Blackmer (US 6505146 B1) 
 ((6) A fairly recent development in farming efficiency is precision or site-specific farming. Precision farming uses information and control technology, such as the global positioning system (GPS), for acquiring information for pest eradication, fertilization, planting, and harvesting. Precision farming allows feedback and control on a small scale, with farmers able to determine trouble spots of small sizes and in scattered locations. Farmers gain the ability to treat small regions of a field differently and as needed, and not as one completely uniform tract of land.)

As per claim 4, HATANO  does not disclose the following however, Blackmer (US 6505146 B1) discloses:
calculating the provisional average nutrient application rate comprising multiplying the replacement amount of the nutrient by the target yield for the crop in the agricultural field. Blackmer (US 6505146 B1) (71) Yield (e.g., bu/acre) is determined by dividing the quantity of sensed grain (e.g., bu) by the area of the field harvested (e.g., acres), wherein the quantity of sensed grain is the product of the grain flow rate and time, and the area is the product of the width of cut and distance traveled. The stored data comprises spatially referenced crop performance data, wherein each data point is digitized and stored in association with position data. The fact that a position is associated with the crop performance data allows the subsequent assignment of the data into cells. Preferably, each pass of a combine will be assigned by the operator to a particular crop test area, wherein the crop test area has received a particular treatment.
(74) The processing unit may include a processor configured to control the application of a farming input, such as seeds or fertilizer, to the field according to a prescription map or an operator's commands. A processing unit may send commands to the implement system which includes one or more variable-rate controllers, actuators and application sensors. The commanded output rate is a function of the speed of the tractor and the desired application rate. For example, an increased speed will require an increased output rate to maintain a constant desired application rate. In response to the commands, variable-rate controllers generate control signals applied to actuators for controlling the application rate of farming inputs. Application sensors provide feedback signals to processing unit to enable closed-loop operation. Examples of variable-rate application systems include a variable-rate planter controller from Rawson Control Systems of Iowa and a variable-rate fertilizer spreader from Soil Teq., Inc. of Minnesota.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blackmer in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, this claim recites limitations similar to those disclosed in claim 2 and is therefore rejected for similar reasons.
As per claim 15, this claim recites limitations similar to those disclosed in claim 3 and is therefore rejected for similar reasons.
As per claim 16, this claim recites limitations similar to those disclosed in claim 4 and is therefore rejected for similar reasons.

Claim(s) 5-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO (JP 2014050401 A) and further in view of ZHAO et al (CN 102455282 A) and further in view of Groeneveld (US 9131642 B).

As per claim 5, HATANO  does not disclose the following however, Groeneveld (US 9131642 B) discloses:
calculating the final average nutrient application rate comprising subtracting the average nutrient credit from the provisional average nutrient application rate. (Groeneveld (US 9131642 B) (28) The embodiment of the invention requires Equation 6 since updated NDVI* will generally be available only sporadically. Equation 6 provides accounting per pixel in each field or aggregated by averaging, for radial slices of the field or for field averages. The use of measured and interpolated ETr and NDVI* rasters corrects any tendency for mathematical drift of ETa over time so that irrigation application is targeted to deliver precisely what the crop needs rather than to simply be a simulation. Actual data best avoids systematic over-watering to conserve resources, or under-watering that would cause harm to the crop. During periods that NDVI* is unavailable or when the forecasted ETr differs from the actual, soil water storage will accommodate the differences between forecasted and actual conditions and the water accounting algorithm will record actual field conditions to correct the calculations into the future.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Groeneveld (US 9131642 B) in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, HATANO  does not disclose the following however, Groeneveld (US 9131642 B) discloses:

further comprising computing an average nutrient loss of soil of the agricultural field, (Groeneveld (US 9131642 B2), (34) The water accounting algorithm calculates the amount of soil water storage needed to supply deficits in irrigation capacity during the critical period that can occur in mid summer. Many and perhaps most of the center pivot systems in use have maximal rates or irrigation delivery that are less than the expected ETa of the crop when the crop canopy expression and ETr are greatest. The critical period arises from common limitations in well design and capability and from infrastructure that limits the rate of flow to the sprinklers. The water accounting algorithm calculates these limitations by summing the daily expected water shortfall through the critical period, taking into account the starting estimate of crop-available soil water content, the crop-specific f(NDVI*), and the f(ETr) of Equation 6 for calculation of the demand, and the grower-specified maximum delivery rate for the sprinkler system when run continuously through the critical period for the supply. In advance of the critical period each year, irrigation is adjusted to deliver more water than the crop requires during the initial part of the growing season to build soil water storage forecasted for the crop water use during the critical period. The soil water storage is optimized for banking when the canopy is tall enough to shade the ground surface and provide aerodynamic resistance, factors that reduce evaporation. Also, preference is given for banking soil water during periods of cloudy or rainy weather when evaporative losses will be less.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Groeneveld (US 9131642 B) in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, HATANO  does not disclose the following however, Groeneveld (US 9131642 B) discloses:

computing the average nutrient loss comprising:
assessing a nutrient loss from an expected magnitude and timing of average rainfall and temperature over the multiple prior crop-growing seasons; adjusting the nutrient loss based on long-term weather forecasts for the upcoming crop- growing season affecting the agricultural field.
, ((Groeneveld (US 9131642 B2), (34) The water accounting algorithm calculates the amount of soil water storage needed to supply deficits in irrigation capacity during the critical period that can occur in mid summer. Many and perhaps most of the center pivot systems in use have maximal rates or irrigation delivery that are less than the expected ETa of the crop when the crop canopy expression and ETr are greatest. The critical period arises from common limitations in well design and capability and from infrastructure that limits the rate of flow to the sprinklers. The water accounting algorithm calculates these limitations by summing the daily expected water shortfall through the critical period, taking into account the starting estimate of crop-available soil water content, the crop-specific f(NDVI*), and the f(ETr) of Equation 6 for calculation of the demand, and the grower-specified maximum delivery rate for the sprinkler system when run continuously through the critical period for the supply. In advance of the critical period each year, irrigation is adjusted to deliver more water than the crop requires during the initial part of the growing season to build soil water storage forecasted for the crop water use during the critical period. The soil water storage is optimized for banking when the canopy is tall enough to shade the ground surface and provide aerodynamic resistance, factors that reduce evaporation. Also, preference is given for banking soil water during periods of cloudy or rainy weather when evaporative losses will be less.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Groeneveld (US 9131642 B) in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, HATANO  does not disclose the following however, Groeneveld (US 9131642 B) discloses:
calculating the final average nutrient application rate comprising adding the average nutrient loss to the provisional average nutrient application rate. (Groeneveld; (US 9131642 B2 )(34) The water accounting algorithm calculates the amount of soil water storage needed to supply deficits in irrigation capacity during the critical period that can occur in mid summer. Many and perhaps most of the center pivot systems in use have maximal rates or irrigation delivery that are less than the expected ETa of the crop when the crop canopy expression and ETr are greatest. The critical period arises from common limitations in well design and capability and from infrastructure that limits the rate of flow to the sprinklers. The water accounting algorithm calculates these limitations by summing the daily expected water shortfall through the critical period, taking into account the starting estimate of crop-available soil water content, the crop-specific f(NDVI*), and the f(ETr) of Equation 6 for calculation of the demand, and the grower-specified maximum delivery rate for the sprinkler system when run continuously through the critical period for the supply. In advance of the critical period each year, irrigation is adjusted to deliver more water than the crop requires during the initial part of the growing season to build soil water storage forecasted for the crop water use during the critical period. The soil water storage is optimized for banking when the canopy is tall enough to shade the ground surface and provide aerodynamic resistance, factors that reduce evaporation. Also, preference is given for banking soil water during periods of cloudy or rainy weather when evaporative losses will be less.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Groeneveld (US 9131642 B) in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, this claim recites limitations similar to those disclosed in claim 6 and is therefore rejected for similar reasons.

Claim(s) 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO (JP 2014050401 A) and further in view of ZHAO et al (CN 102455282 A) and further in view of , Fraisse et al (US 7171912 B2).

As per claim 10, HATANO  does not disclose the following however, Fraisse et al (US 7171912 B2)  discloses:
computing an average nutrient application rate of the spatially-variable nutrient application rates;
estimating an amount of fertilizer to be purchased for the agricultural field based on a size of the agricultural field and the average nutrient application rage; communicating the estimated amount of fertilizer to a user device, Fraisse et al (US 7171912 B2)  (27) As mentioned previously, the invention applies to soil nutrients other than nitrogen. For example, the invention applies to phosphorous (P), potassium, micronutrients such as Zn and Fe, and organic fertilizer such as manure. The calculations will of course differ depending on the nutrient, but the inventive aspects remain the same. To give an example of some of the possible differences between calculations for different nutrients, nitrogen existing in soil is in large part depleted or washed away each growing season (except of course, if the crop is soybeans, as noted previously). For other nutrients, notably phosphorous, this is not the case, and so the past management of the field with respect to the particular nutrient will weigh much more heavily in the calculation of the site-specific amounts of the nutrient that need to be applied to a field. Also, with respect to phosphorous, it is known that the pH of the soil directly relates to the amount of phosphorous in the soil. As such, an implementation of the invention to provide a prescription for phosphorous application may require soil pH samples, although there may be other ways to estimate pH in various locations of a field. In addition, the phosphorous prescription may also include biomass measures to determine the site-specific maximum possible crop yields for the field. It will be recognized that the invention will be particularly useful to provide a phosphorous prescription in areas where the lack of phosphorous in the soil is a particular problem, such as in areas of Brazil.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Fraisse et al (US 7171912 B2)  in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 18, this claim recites limitations similar to those disclosed in claim 10 and is therefore rejected for similar reasons.

Claim(s) 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO (JP 2014050401 A) and further in view of ZHAO et al (CN 102455282 A) and further in view of Lindores (US 9846848 B2 ).

As per claim 11, HATANO does not disclose the following however, Lindores (US 9846848 B2 ) discloses:
generating multiple prior crop-growing season NDVI* maps of the agricultural field, each of the multiple prior crop-growing season NDVI* maps corresponding to different prior crop-growing seasons of the multiple prior crop-growing seasons; Lindores ((US 9846848 B2 ) (7) NDVI measurements may be obtained from various sensor platforms, each with inherent strengths and weaknesses. Aerial imaging such as satellite or atmospheric imaging can quickly generate NDVI maps that cover wide areas. However, satellites depend on the sun to illuminate their subjects and the sun is rarely, if ever, directly overhead a field when a satellite acquires an image. Satellite imagery is also affected by atmospheric phenomena such as clouds and haze. These effects lead to an unknown bias or offset in NDVI readings obtained by satellites or airplanes. Relative measurements within an image are useful, but comparisons between images, especially those taken under different conditions or at different times, may not be meaningful.
(38) Soil data 415, crop data 420 and climate data 425 may also be inputs to the database 429 and processor 430 although not all of these data may be needed for every application. All of the data sources 405 through 425, and other data not shown, are georeferenced. Each data point (soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location specified in latitude and longitude or any other convenient mapping coordinate system. The various data may be supplied at different spatial resolution. Climate data, for example, is likely to have lower spatial resolution than soil type.

averaging corresponding pixels of the multiple prior crop-growing season NDVI* maps to form averaged pixels to compute the average NDVI* map of the agricultural field. (39) Data inputs 405 through 425 are familiar to agronomists as inputs to plant yield potential algorithms. Database 429 and processor 430 are thus capable of generating wide-area field prescriptions based on any of several possible plant models and algorithms. The ability to run different hypothetical scenarios offers farmers a powerful tool to assess the risks and rewards of various fertilizer or pesticide application strategies. For example, a farmer might simulate the progress of one of his fields given rainfall and growing degree day scenarios representing average growing conditions and also growing conditions likely to occur only once every ten years. Furthermore, the farmer may send a ground-based NDVI sensor to scan small parts of just a few of his fields frequently, perhaps once a week, for example.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Lindores (US 9846848 B2) in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, this claim recites limitations similar to those disclosed in claim 11 and is therefore rejected for similar reasons.

Claim(s) 12, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO (JP 2014050401 A) and further in view of ZHAO et al (CN 102455282 A) and further in view of Lindores (US 9846848 B2 ). Nd further in view of Groeneveld; (US 9131642 B2 ).

As per claim 12, HATANO does not specifically disclose the following, however Groeneveld; (US 9131642 B2) discloses:
receiving EOS data of the agricultural field, the EOS data of the agricultural field having been collected on or about a DOY’ for the multiple prior crop-growing seasons; converting the EOS data of the agricultural field to NDVI data; calculating NDVI* data from the NDVI data using scene statistics of the EOS data of the agricultural field to generate the multiple prior crop-growing season NDVI* maps.
(3) FIG. 2 is a flowchart for calculations regarding satellite data processing that are made within a raster format to correct EOS data for reflectance and to calculate NDVI* for output to calibration or for forecasting; the steps shown are all raster based, processed by the Laboratory, and updated as new data becomes available. (48) For calibration of the embodiment function that allows forecasting of NDVI* from any pixel having a measured jth NDVI* starting value, the second column of FIG. 3, block S150, receives NDVI* from S130 for a raster that contains a known crop "n" in an exemplary field. A collection of these historic data are plotted by day of year in block S152 and a curve is fitted to the timewise NDVI* of the crop through the growing season. The resulting function f(NDVI*n) calculated in block S154 are then be used as an estimator of the future condition of crop n in the pixel of interest that is based upon the most up-to-date value of NDVI* for that pixel. This forward look forecasts and fills daily values until the next successful (cloud free) and available EOS overpass. The estimator f(NDVI*n) scales the forecasted values of NDVI* for the growth rates calibrated using crops of approximately average or better health. The calibrated relationship for f(NDVI*n) is exported at S156 for application to forecast NDVI* and ETa to S184.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Groeneveld (US 9131642 B) in the systems of HATANO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, this claim recites limitations similar to those disclosed in claim 12 and is therefore rejected for similar reasons.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 31, 2022
/Akiba K Robinson/
Primary Examiner, Art Unit